     Case
      is
          2:17-cv-05792-VAP-SP Document 63 Filed 11/06/19 Page 1 of 3 Page ID #:717



 1     NATAN AVR.AHAM
   '~, 1778 S. Shenandoah St.
 2 '~ Los Angeles, CA 90036
 3     310-877-9115
 4 PlaintiffPro Se
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                                                    J~
12 NATAN AVRAHAM,                                          No. CV 17-05792 VAP-{SCE
13     PLAINTIFF,                                          PLAINTIFF'S OBJECTION
                                                           TO DISTRICT COURT'S
14                                                         DENIAL
15
                          v.
16 ~
17
18     PERSONAL REPRESENTATIVE OF
19     LOSANGELES SUPERIOR~COURTEAU
                                  I~D
       STATE OF CALIFORNIA,
20
                                                           Courtroom: As Assigned
21           DEFENDANTS.
22
23           Plaintiff, Natan Avraham, hereby objects to the Court's ruling on October
24     28, 2019 that denied Plaintiff's Declaration filed in October and considered it to
25     be a motion to disqualify Magistrate Judge Sheri Pym. Plaintiff wants to clarify
26     that Plaintiff's motion was not a Motion to Disqualify. The Declaration was a
27
28                                        OBJECTION

                                                                                            11
          Case 2:17-cv-05792-VAP-SP Document 63 Filed 11/06/19 Page 2 of 3 Page ID #:718
          ~~



      1    statement offacts regarding the facts ofthe case
                                                           . Plaintiff wi11 re-file that
      z    Declaration with other attached documents.
      3
      4 ~ November 6, 2019
      5
      6
      7 ~y
     8
     9 { Natan Avra.ham
     14
 11
 12
 13
 14
 15
 16 '
 17
 18
 19
20
21
22
23
24
25
26
27
28                                        OBJECTION

                                                                                           ~~I
      Case 2:17-cv-05792-VAP-SP Document 63 Filed 11/06/19 Page 3 of 3 Page ID #:719
        i~




  1


  2      STATE OF CALIFORATIA,COUNTY OF LOS ANGELES
  3              I am employed in the County ofLos Angeles, State of California. I am over the age of
  4
         18 and not a party to the within action: my business address is 1605 W. Olympic Blvd.# 1039 .,
  5
 6 ~ Los Angeles, CA 90015.
 7
   I        On November 6, 2019, I mailed a correct copy ofthe PLAINTIFF'S OBJECTIQN
 8
     TO DISTRICT COURT'S DENIAL for delivery at the addressed as follows;
 9
10
         XAVIER BECERRA,Attorney General of California
11
         RICHARD ROJO, Superivisng Deputy Attorney General
12       DANIEL L. HELFAT, Deputy Attorney General
13       304 South Spring Street, Suite 1702
         Los Angeles, CA 90013
14
15              I caused such envelope to be sent by U.S. MAIL this date. I declare under penalty of

16       perjury the foregoing is true and correct.
17
18              Executed on November 6.2019 at Los Angeles. California.

19
20 ',
21                      David Lilly
22
23
24
25
26
27
28                                                    ~~I:3~L~~T~7~7

                                                                                                        31
